Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on February 18, 2021.  Claims 1-20 are currently pending and have been allowed.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 02/18/2021. This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on February 18, 2021 has been entered.
 


Allowable Subject Matter
Claims 1-20 are allowed.





Reasons for allowance

As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Cao, (US 2016/0364679), Abramson et al., (US 2016/0216130), and Lim, (US 2015/0170105). 
Cao provides a ride-sharing computer to receive an on-demand requests to deliver the items, wherein the computer includes a travel matching module to determine a match between the package and at least one rider, and to generate a carpool proposal directed at a vehicle driver to pool the rider and the package; a local demand aggregation network comprising a computer for inviting a set of neighboring users as a group; purchasing with at least a benefit a plurality of items desired by the group from providers of the items; and contacting the ride-sharing computer to deliver items packed in one or more packages; and a ride-sharing vehicle and with a mobile device coupled to the computer, wherein driver picks up the rider and package based on the carpool proposal.
Abramson illustrates technologies for enhanced navigation instruction.  In one implementation, a likelihood of noncompliance by a user with the navigation instruction can be determined with respect to a navigation instruction, based on the likelihood of non-compliance by the user with the navigation instruction.  One or more interfaces at which to provide a notification that corresponds to the navigation instruction can be selected. The notification can be provided via the selected interface(s).
Lim discloses a platform for multi-party characteristics and requirement matching and timing synchronization. One aspect of the invention relates to the plurality of users, such as consumer and provider, and provider's system parameters or attributes that 


	However, the combination of Cao, Abramson, and Lim fails to teach or suggest the limitations of the independent claims which are geared to determine a set of matched users and transport providers having a common rendezvous location; maximize throughput for the common rendezvous location by: receiving, via the network communication interface, location-based data from (i) positioning systems of computing devices of each of the matched users,, and (ii) positioning system of computing devices of the matched transport providers, the location-based data indicating a dynamic location of each of the matched users and transport providers; based on the location-based data, determining dynamic estimated times of arrival (ETAs) to the common rendezvous location for each of the matched users and transport providers; based on the dynamic ETAs of each of the transport providers, generating a dynamic queue comprising each of the matched transport providers for arriving at the common rendezvous location to pick up the matched users; remotely managing ingress and egress through the common 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683